Opinion issued May 24, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00372-CV
———————————
IN re Carl Poston, Sherea Poston, AND JOSEPH R. WILLIE, II, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators,
Carl Poston, Sherea Poston, and Joseph R. Willie, II, have filed a petition for
writ of mandamus, challenging the trial court’s orders referring the underlying
case to mediation and sanctioning relators.[1]  
We deny the petition for
writ of mandamus, and we dismiss all outstanding motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          The underlying case is Carl Poston and Sherea Poston v. Wachovia
Mortgage Corporation, No. 2008-13692, in the 133rd District Court of Harris
County, Texas, the Honorable Jaclanel McFarland presiding.